Name: Council Regulation (EEC) No 1722/91 of 13 June 1991 fixing the target prices and intervention prices for rape and sunflower seed for the 1991/92 marketing year
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 26 . 6 . 91 Official Journal of the European Communities No L 162/ 31 COUNCIL REGULATION (EEC) No 1722 /91 of 13 June 1991 fixing the target prices and intervention prices for rape and sunflower seed for the 1991 /92 marketing year HAS ADOPTED THIS REGULATION: Article 1 For the 1991 /92 marketing year, the target prices and the intervention prices for rape and sunflower seeds shall be as follows : (a ) target price for rape seed:  ECU 41,97 per 100 kilograms for Spain ,  ECU 44,27per 100 kilograms for the otherMember States ; (b) intervention price for rape seed :  ECU 37,78 per 100 kilograms for Spain ,  ECU 40,08 per 100 kilograms for the otherMember States ; (c) target price for sunflower seed :  ECU 50,65 per 100 kilograms for Spain , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 89 (*) thereof, Having regard to Council Regulation No 136 /66 / EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( 1 ), as last amended by Regulation (EEC) No 1720 / 91 ( 2 ), and in particular Article 22 (4 ) and Article 24a (2 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas , when the target prices and intervention prices for rape and sunflower seed are fixed , account should be taken of the objectives of the common agricultural policy ; Whereas the intervention price must be fixed in accordance with the criteria laid down in Article 24 ( 1 ) of Regulation No 136 /66 /EEC; Whereas the prices of rape and sunflower seed must be fixed for specific standard qualities; Whereas the supplement to be applied to the target price , to the intervention price and to the intervention buying-in price for 'double zero' rape seed must be fixed in accordance with the criteria laid down in Article 24a of Regulation No 136 / 66 /EEC; Whereas , under Article 68 of the Act of Accession , prices in Spain have been set at a level different from that of the common prices ; whereas , pursuant to Article 70 ( 1 ) of the Act ofAccession , the Spanish prices should be aligned on the common prices each year at the beginning of the marketing year; whereas the criteria envisaged for this alignment give the Spanish prices set out below,  ECU 57,38 per 100 kilograms for the otherMember States ; (d ) intervention price for sunflower seed :  ECU 45,85 per 100 kilograms for Spain ,  ECU 52,58 per 100 kilograms for the otherMember States ; Article 2 The prices referred to in Article 1 shall relate to seeds in bulk which are of sound, genuine and merchantable quality: ( a) with an impurity content of 2 % and , for seeds as such , moisture and oil contents of 9 % and 40 % respectively in the case of rape seed; (b ) with an impurity content of 2 % and , for seeds as such , moisture and oil contents of 9 % and 44 % respectively in the case of sunflower seed . (^ OJ No 172 , 30 . 9 . 1966 , p . 3025 / 66 . ( 2 ) See page 27 of this Official Journal . Article 3 For the 1991 /92 marketing year , the supplement to be applied to the target price , to the intervention price and to the intervention buying-in price for 'double zero' rape seed shall be ECU 1,25 per 100 kilograms . ( 3 ) OJ No C 104 , 19 . 4 . 1991 , p . 36 . ( 4 ) OJ No C 158 , 17 . 6 . 1991 . ( s ) OJ No C 159 , 17 . 6 . 1991 . No L 162 / 32 Official Journal of the European Communities 26 . 6 . 91 Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply :  from 1 July 1991 as regards rape seed ,  from 1 August 1991 as regards sunflower seed . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 13 June 1991 . For the Council The President A. BODRY